UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 21, 2013 GREAT AMERICAN ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 000-54233 20-8602410 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 999 18th Street, Suite 3000 Denver, Colorado (Address of Principal Executive Offices) (Zip Code) (303) 952-0455 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry into a Material Definitive Agreement. Subscription Agreement On January 21, 2013, the Company entered into a Regulation S Subscription Agreement (the “Subscription Agreement”) with Pacific Oil & Gas Investments Ltd. (“Pacific Oil”).Pursuant to the Subscription Agreement, the Company issued 202,778 “Units” to Pacific Oil in consideration of $182,500.20.Each “Unit” consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $1.30 per share. The issuance of the Units to Pacific Oil pursuant to the Subscription Agreement was exempt from registration pursuant to Regulation S under the Securities Act of 1933 (the “Act”).The Registrant made this determination based on the representations of Pacific Oil which included, in pertinent part, that Pacific Gas is not a “U.S. Person” as that term is defined in Regulation S under the Act. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Regulation S Subscription Agreement * *Filed herewith. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Great American Energy, Inc. a Delaware Corporation Dated:January 24, 2013 /s/ Felipe Pimienta Barrios Felipe Pimienta Barrios, Chief Executive Officer 3
